Citation Nr: 0411081	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  95-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee 
injury.  

2.  Evaluation of an iliac spine fracture, currently rated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from July 1967 to August 1970.  

These matters are before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, in October 2001, the veteran's 
representative, James W. Stanley, Jr., became unauthorized to 
represent claimants for benefits before VA.  Consequently, the 
power of attorney of record was revoked.  

This case has previously come before the Board.  In September 
2000, the issues were remanded to the RO for additional 
development.  The case has been returned to the Board for further 
appellate review.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

In the January 2004 supplemental statement of the case, reference 
is made to findings made in association with a December 2003 VA 
examination.  A report(s) of examination, dated in December 2003, 
in regard to residuals of a left knee injury and an iliac spine 
fracture is not associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure full 
compliance with due process requirements, these issues are 
REMANDED to the AOJ for the following development:

1.  The AOJ should associate with the claims file, VA examination 
reports pertaining to the issues of residuals of a left knee 
injury and a fracture of the iliac spine, to include the December 
2003 VA examination report.  

2.  The veteran is advised that if he has, or is able to obtain, 
evidence relevant to his claims, he must submit the evidence.  

If upon completion of the above action the claims remain denied, 
the case should be returned to the Board for further appellate 
review.  The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





